United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     February 16, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-50041
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                     RAYMOND MONTOYA MANCHA, SR.,

                                                     Defendant-Appellant.



            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. MO-03-CR-102-1


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Raymond Montoya Mancha, Sr., appeals his conviction for

aiding and abetting the distribution of cocaine within one thousand

feet of a school and conspiracy to distribute cocaine within one

thousand feet of a school.       He contends only that evidence of his

two prior cocaine-related convictions should not have been admitted

because they were unduly prejudicial.         The district court did not

abuse its discretion by concluding that the prejudicial value of

the evidence was not substantially outweighed by the danger of


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
unfair prejudice.   See United States v. Beechum, 582 F.2d 898, 911

(5th Cir. 1978) (en banc).   The judgment of the district court is

          AFFIRMED.




                                 2